Citation Nr: 1532242	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-06 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for chronic epididymitis.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1978 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS). 

The issue of service connection for prostatitis has been raised in a written statement (submitted in lieu of VA Form 9) received by VA on February 28, 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  The Veteran's chronic epididymitis has been manifested by periodic pain and swelling throughout the appeal period.

2.  The Veteran's chronic epididymitis has not been productive of poor renal function; recurrent symptomatic infection requiring drainage, frequent hospitalization or continuous intensive management; or requiring long-term drug therapy, 1-2 hospitalizations per year and/or intermittent intensive management.

3.  Resolving all reasonable doubt in the Veteran's favor, the residuals of his epididymitis include erectile dysfunction requiring use of medication for intercourse.    


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of no higher than 10 percent for chronic epididymitis, rated by analogy as a painful scar, have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.115a, 4.115b , 4.118, Diagnostic Codes 7804, 7525 (2014).  

2.  Entitlement to special monthly compensation at the rate provided by 38 U.S.C.A. § 1114(k) (West 2014) for loss of use of a creative organ is established.  38 C.F.R. § 3.350(a)(1)(2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Because this matter involves an appeal of the initial disability rating assigned, the claim is substantiated and no additional notice is required as to the "downstream" issue of entitlement to a higher initial rating.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

With respect to the duty to assist, the Board notes that all available pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2014).  In addition to obtaining pertinent records, the AOJ has assisted the Veteran by affording him VA examinations in support of his claims in July 2009 and July 2014.  The Board finds that these examinations, taken together, are adequate for evaluation purposes because they evaluated the nature, extent and severity of the Veteran's service-connected epididymitis by conducting appropriate testing, recording or reviewing his subjective complaints, and offering opinions as appropriate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, where the examiners provided opinions, their conclusions were supported by facts and a reasoned medical explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.

II.  Higher Initial Rating

The Veteran is service connected for a testicular disability, chronic testicular pain associated with epididymitis.  He is in receipt of a noncompensable rating under Diagnostic Code 7525, relating to chronic epididymo-orchitis.  He claims that a higher rating is warranted because the condition causes severe pain and swelling.  He reported that his pain interfered with his activity and caused him to stay home and sit in a warm bath for relief.  During the appeal period, the Veteran has also reported intermittent symptoms of urinary urgency, burning when urinating, hematuria and multiple urine streams.  

	A.  Genitourinary impairment

The Board finds that the Veteran's symptoms have not more nearly approximated the criteria for a compensable rating under Diagnostic Code 7525 at any point during the appeal period.  Diagnostic Code (DC) 7525, in pertinent part, provides that chronic epididymo-orchitis shall be rated under the criteria for urinary tract infection.  38 C.F.R. § 4.115b.  The rating criteria for urinary tract infection provides that poor renal function should be rated as renal dysfunction; a 10 percent rating is warranted if the condition requires long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management; and a 30 percent rating is warranted if the condition is manifested by recurrent symptomatic infection requiring drainage and/or frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  

The Veteran's VA medical records show that he has experienced pain and swelling in his testicles throughout the appeal period.  He presented to the VA urology outpatient clinic in December 2005 with complaints of bilateral testicular pain and a split urinary stream, and was diagnosed with prostatitis for which he was prescribed anti-inflammatory medications and alpha blockers.  He continued to be followed by the VA urology clinic for chronic prostatitis from December 2005 to November 2008.  VA medical records from November 2007, April 2008 and September 2008 show that he was also determined to have hypogonadism for which he was treated with testosterone injections.  In April 2008, he was found to have intermittent minor bilateral orchalgia and possible low grade epididymitis.  See April 2008 VA Urology Note.  He was prescribed a trial of doxycycline.  See id.

The Veteran was afforded a VA examination in July 2009, at which time the examiner found the Veteran's epididymis to be slightly tender bilaterally with no masses.  

The Veteran continued to complain of bilateral testicular pain despite his continued treatment for chronic prostatitis.  In November 2009, his treating VA urologist diagnosed chronic recurrent orchitis.  He was not prescribed any medication for this condition, but was followed by VA urology from November 2009 through July 2014.  An August 2010 VA urology note shows that he was advised to wear Lycra spandex underwear.  None of the treatment records contained in the Veteran's electronic claims file indicate that the Veteran has had any residuals of his chronic epididymitis or chronic recurrent orchitis besides pain and reported swelling.  

The Veteran was provided another VA examination in July 2014, at which the examiner noted his epididymis to be tender to palpation on both sides.  The July 2014 VA examiner diagnosed chronic epididymitis, and noted that the Veteran did not take any continuous medication for this condition.  The examiner noted that the Veteran had some voiding dysfunction, but that the etiology of these symptoms was unknown.  The examiner found that the Veteran had no history of recurrent symptomatic urinary tract infections or kidney infections, and exhibited a normal penis and testes on physical examination.  With regard to his chronic epididymitis, the July 2014 examiner found that the Veteran was not treated with long-term drug therapy, hospitalization, continuous intensive management or intermittent intensive management, but was instead treated with intermittent self-care using sitz baths and no recent antibiotic use.

In light of this evidence, the Board finds that the residuals of the Veteran's chronic epididymitis have not approximated the criteria for a compensable rating at any point during the appeal period.  There is no evidence of recurrent symptomatic infection requiring drainage, hospitalization or continuous intensive management.  Likewise, the evidence shows that the Veteran has not been treated with long-term drug therapy or intermittent intensive management.  The Board notes that the Veteran has received testosterone injections systematically during the appeal period; however, the VA medical records show that this therapy was prescribed for hypogonadism, and there is no evidence that hypogonadism is related to his service-connected chronic epididymitis.  The July 2014 VA examiner noted that the Veteran's chronic epididymitis was treated with intermittent sitz baths only, and he has not recently been prescribed medication for this condition.  The Veteran's VA medical records from April 2008 show that he was prescribed a trial of doxycycline only once during the appeal period, and the July 2014 examiner found that the Veteran had not been treated using intermittent intensive management at any point during the appeal period.  Additionally, there is no evidence demonstrating that the Veteran has exhibited poor renal function at any point during the appeal period.  Consequently, the Board finds that the Veteran's symptomatology has not more nearly approximated the criteria for a compensable rating under DC 7525.  

The Board notes that the Veteran has reported voiding dysfunction during the appeal period; however, the July 2014 VA examiner indicated that the etiology of such symptoms were unknown, and there is no medical evidence in the record suggesting that the Veteran's voiding issues were caused by or a result of his chronic epididymitis.  Additionally, the record shows that the Veteran has been diagnosed with chronic prostatitis at various times throughout the appeal period, and was also noted to have a renal stones.  See December 2005 to November 2008 VA Urology Notes; see also April 2012 VA Urology Note; January 2013 VA Primary Care Note.  Thus, it cannot be shown that the Veteran's voiding dysfunction is caused by or related to the Veteran's service-connected chronic epididymitis rather than his non service-connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Such symptoms, therefore, cannot be considered in evaluating his epididymitis.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability for evaluating the service-connected disability is to be avoided).

Although a compensable rating is not warranted under DC 7525, the Board finds that the Veteran's chronic epididymitis residuals have more nearly approximated the criteria for a 10 percent rating under DC 7804 relating to painful scars.  Diagnostic Code 7804 provides that 10 percent disability evaluation is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804 (2014).  As noted above, the Veteran has credibility reported pain and swelling throughout the appeal period, and both the July 2009 and July 2014 VA examiners noted his epididymis was tender to palpation bilaterally.  Although the evidence of record shows that the Veteran does not have any scars related to his chronic epididymitis, the Board finds that the criteria for a 10 percent rating under DC 7804 have been more nearly approximated and consequently, a 10 percent rating under this Diagnostic Code is warranted.  A rating in excess of 10 percent is not warranted because the Veteran's has not had three or more painful scars related to his chronic epididymitis at any point during the appeal period.

      B.  Impairment of a creative organ

The Board finds that the Veteran is entitled to a noncompensable rating for erectile dysfunction under DC 7522, as well as special monthly compensation for loss of a creative organ pursuant to 38 U.S.C.A. § 1114(k).  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate evaluations for separate problems arising from the same injury if they do not constitute the same disability or same manifestation under 38 C.F.R. § 4.14); see also 38 C.F.R. § 4.20 (stating that unlisted conditions will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous).  During the July 2014 VA examination, the examiner noted that the Veteran has erectile dysfunction that is as likely as not attributable to his chronic epididymitis.  The Veteran reported that he is unable to achieve an erection sufficient for intercourse without medication, but is able to do so with medication.  On physical examination, the Veteran was found to have a normal penis without deformity.

In light of the foregoing, the Board concludes that entitlement to a separate noncompensable rating under DC 7522 for a disability analogous to penis deformity with a loss of erectile power.  Erectile dysfunction is not specifically addressed in the Rating Schedule; however, under DC 7522, a penis deformity with a loss of erectile power warrants a 20 percent disability rating.  This is the sole disability rating provided under this diagnostic code provision.  Here, the Veteran was found to have a normal penis with no deformity on physical examination, but reported that he is unable to achieve intercourse without medication.  As such, the Board finds that the Veteran is entitled to a noncompensable rating for erectile dysfunction under DC 7522, and special monthly compensation for loss of use of a creative organ at the rate provided by 38 U.S.C.A. § 1114(k).  See 38 C.F.R. § 3.350(a)(1) and § 4.115(b) (Note 1).

Extraschedular Consideration and Unemployability

The evidence shows that the Veteran's chronic epididymitis with erectile dysfunction does not warrant referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1)(2014).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the schedular rating criteria reasonably contemplate the Veteran's symptoms of pain, swelling and an inability to engage in intercourse without the use of medication.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  38 C.F.R. §§ 4.40, 4.45.  Therefore, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board finds that the record does not reasonably raise the issue of whether the Veteran is entitled to incapable of obtaining and maintaining substantially gainful employment due to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record shows that the Veteran has already been granted a TDIU effective December 7, 2013, the day after he was last shown to have worked.  See November 2014 Rating Decision.  As such, the Board finds that the issue of TDIU has not been reasonably raised by the record and thus is not within the scope of the appeal.  


ORDER

An initial compensable rating of no more than 10 percent for epididymitis, rated by analogy as a painful scar, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Special monthly compensation pursuant to 38 U.S.C.A. § 1114(k) for loss of a creative organ is granted, subject to the law and regulations governing the payment of VA monetary benefits.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


